IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 156 MM 2015
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
GEORGE HAROLD FINK, SR.,                     :
                                             :
                    Petitioner               :


                                        ORDER


PER CURIAM

       AND NOW, this 8th day of December, 2015, in response to the Petition for

Withdrawal of Counsel, this matter is REMANDED to the Court of Common Pleas of

Luzerne County for it to determine, within 45 days, whether counsel should be permitted

to withdraw. If leave to withdraw is denied, counsel is directed to file a Petition for

Allowance of Appeal within 30 days of that order. Alternatively, if the court grants leave

to withdraw, Petitioner may submit a Petition for Allowance of Appeal within 30 days of

that order.